Citation Nr: 1606570	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  15-14 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric disability, to include major depression.

3.  Entitlement to service connection for a skin disability, to include residuals of dermatitis venenata.

4.  Entitlement to service connection for heart disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a prostate condition requiring a transurethral radical prostatectomy (TURP), to include as due to exposure to herbicides.

6.  Entitlement to service connection for residuals of a shoulder operation.

7.  Entitlement to service connection for diverticulitis.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1961.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a vision disability, entitlement to service connection for erectile dysfunction, entitlement to service connection for otitis externa, entitlement to service connection for hypertension, entitlement to service connection for hyperlipidemia, entitlement to service connection for hearing loss, and entitlement to service connection for a hernia were raised in a November 2013 VA Form 21-526, Veteran's Application for Compensation and/or Pension, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The issues on appeal were denied in the rating decision on appeal due to an absence of demonstration of current disabilities at issue.  In his claim, the Veteran identified post-service treatment records relevant to the issues on appeal.  Specifically, he identified treatment at the Fort Walton Beach Medical Center in 1997 and 2007; from a Dr. C. Barniv in Destin, Florida, in 2005; from a Dr. Gonzalez in 2013; from a Dr. D. Abrams in 2013; and from a Dr. Wolf in 2008.  See VA Form 21-526, received in November 2013.  Although a VA letter issued in September 2014 informed the Veteran of the evidence needed to support his claim and included a VA Form 21-4142, Authorization to Disclose Information to VA, the record does not reflect that appropriate action was taken to obtain the evidence already identified in the Veteran's claim.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Accordingly, a remand is required so that appropriate action may be taken to obtain and associate with the record the records identified in the Veteran's claim, as well as any other relevant records the Veteran may identify.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers relevant to the issues on appeal.  The Veteran should be informed that VA is particularly interested in the records he identified in his claim, namely, those from the Fort Walton Beach Medical Center in 1997 and 2007; Dr. C. Barniv in Destin, Florida, in 2005; Dr. Gonzalez in 2013; Dr. D. Abrams in 2013; and Dr. Wolf in 2008.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Undertake any additional development deemed warranted in view of the expanded record, to include providing the Veteran any VA examinations required under the provisions of 38 C.F.R. § 3.159(c)(4).

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





